 In the Matter of NEW ENGLAND FISH COMPANY,PYRAMID FISHERIESCo., NAKAT PACKING CORP., LIBBY,MCNEILL&LIBBY,PACIFIC AMER-ICAN FISHERIES,ICY STRAITS SALMON Co., ANGOON COMMUNITIASSOCIATION,D/B/AHOOD BAY SALMON COMPANY,1 SUPERIOR PACK-ING Co.,TODD PACKING CO., WEST COAST SALMON COMPANY, INC.,NORTH PACIFIC CANNING CO.,INC., EMPLOYERSandUNITED ALASKAFISHERMEN AND CANNERY WORKERS UNION7 LOCAL 24359, AFL,PETITIONERIn the Matter of LIBBY, MCNEILL & LIBBY,EMPLOYERandFISHERMENAND CANNERY WORKERS UNION,LOCAL 24366,AFL, PETITIONERCases Nos. 19-RC-133;19-RC-134; 19-RC-184; 19-RC-185; 19-RC-p73; 19-RC-215; 19-RC-257 through 19-RC-260; 19-RC-28819-RC-d83; and19-RC-266, respectively.Decided May 17,1949DECISIONANDORDER-Upon petitions duly filed, a consolidated hearing was held beforeHubert J. Merrick, hearing officer of the National Labor RelationsBoard.The hearing officer permitted interrogation of witnesses withrespect to a strike that was called at the cannery of West Coast SalmonCompany, Inc.The Employers moved to strike all testimony relatingto the matter on the ground that it involved an unfair labor practice.This motion was referred to the Board. In accordance with well-es-tablished practice of excluding from representation proceedings mat-ters relating to unfair labor practices, all testimony with respect tothe strike is hereby stricken from the record 2The hearing officer'sother rulings are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board 3 finds :1This Company is not a member of Alaska SalmonIndustry,Inc, and hasnot participatedwith that association in collective bargaining negotiations.The Company has enteredinto a "Stipulation for Certification upon ConsentElection" after thefiling of the instantpetitionThe petitionin Case No. 19-RC-258 is accordinglyherebyremanded to theRegionalDirectorfor the Nineteenth Region for further action in accordance with theaforementioned stipulation.2Matter of Jell-Well Dessert Company,82 N. L R B. 101.B Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theNational Labor Relations Board has delegated its powers in connectionwiththis case to athree-member panel [Chairman Herzog and Members Houston and Murdock].83 N. L. R. B., No. 96.656 HOOD BAY SALMON COMPANY6571.The Employers are engaged in commerce within the meaning ofthe National Labor Relations Act .42.The Petitioners are labor,gi ganizations affiliated with the Ameri-can Federation of Labor.The Intervenor, International Union,Food, Tobacco, Agricultural and Allied Workers of America, CIO,is a labor organization affiliated with the Congress of Industrial Or-ganizations 53.No question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:The Petitioners contend that the resident cannery workers at eachof the individual canneries named in the petitions constitute appro-priate units.6In the alternative, the Petitioners request a multi-employer unit composed of the employees of those canneries in whichthe workers designate the Petitioners as their collective bargainingagent.These petitions involve the same employees whom the Boardfound in its 1945 decision 7 constituted a multi-employer unit, in-cluding the resident cannery employees of all members of ASI in thesoutheastern district of Alaska.The Petitioners urge that changedcircumstances make this broader unit no longer appropriate.TheEmployers and the Intervenor oppose the units requested by the Pe-titioners, contending that the present district-wide unit is still ap-propriate.The Petitioners are the successors of the Alaska Marine WorkersUnion, affiliate of the Seafarers International Union, AFL, which wasformed in 1945, assuming the collective bargaining functions of theAlaska Native Brotherhood and Alaska Native Sisterhood.Severalof the officers of ANB became officers of the Marine Workers Union.For the 1946 canning season ASI signed "members only" contractswith both the Marine Workers and the Intervenor.After the issuanceof the Board's certification of the Intervenor for all resident canneryworkers of members of ASI in southeastern Alaska in January 1947,ASI and the Intervenor entered into a master agreement covering theemployees in this unit.This agreement was renewed for the 1948canning season and expires Aril 30, 1949.'Alaska Salmon Industry,Inc., hereinafter called ASI,was permitted to intervene onbehalf of the Employers except Angoon Community Association (as to which see ftn. 1,above)because all of said Employers are members of this association,which has as one ofits purposes the handling of all labor relations of its members.SeeMatter of AlaskaSalmon Industry,Inc.,61 N.L. R. B. 1508.RThe Intervenor,though not in compliance with Section 9 (f), (g), and(h), was allowedto intervene on the basis of its current contract with the Employers.Local 24366 confined its request to Libby, McNeill& Libbyat Yakutat.Local 24359requested representation at each of the other Employers.TMatter of Alaska Salmon Industry, ino.,cited in footnote 4,supra. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARD-The parties agreed that the operations of all the canneries in thesoutheastern area have remained substantially the same as describedin our 1945 decision. It was also conceded at the hearing that theEmployers' relationship with ASI has remained unchanged sincethat time and that ASI negotiates labor relations matters for allmember companies .8The Petitioners' position as set forth in their belief appears to beessentially that the resident cannery workers at the Employers' can-neries have not received adequate representation under the district-wide unit and that such a unit is therefore no longer appropriate.It is evident, however, on the basis of the record, that in the paymentof wages,determination of working conditions, and settlement ofgrievances the terms of the master agreement executed by ASI andthe Intervenor have been followed.And this has been true even incanneriesin which thepetitionershave been able to secure a check-offof union dues from a majority of the employees.Nor does the rec-ord establish that the Intervenor has in fact abandoned its represen-tation at any of the canneries in any other respect. It had delegatesduring 1948 at at least five of thecanneriespetitioned for herein andcreated another local at the Libby cannery at Craig.The Intervenoralso maintains an office for this areaand abusiness agent who is con-tinually in contract with these canneries.In these circumstances we perceive no basis'for departing from the1945 determination that the resident cannery workers of all the mem-bers of ASI in southeastern Alaska constitute a single appropriateunit.Accordingly, and for the reasons fully set forth in our earlierdecision, we find the units requested by the Petitioners inappropriateand we shall therefore dismiss the petitions.9'The West Coast Salmon Company is the successor to West Coast Packing Companywhich,in turn,'succeeded R. J. Peratrovich&Son Packing Co.This latter company waserroneously excluded in our order inMatter of AlaskaSalmonIndustry,Inc.,ftn.4, supra,on the ground thatitwas not a member ofASI.All ofthese companies are or have beenmembers of ASI.9In their brief the Petitioners rely on theEastern Sugar Associatescase(80 N. L. R. B.73), inwhich theBoard found thatin the lightof changed circumstances the employees ofindividualmembers of the Association involved could constitute an appropriate unit despitethe Board's earlier finding that a single unit of all the members was appropriate.In thatcase, however,a substantial number of employers had rejected the master contract andnegotiatedon an individual basis, thus indicatingthat theyno longer wished to be boundby themaster contract.No such situation exists here, for the Employers state they arebound by the ASI-FTA master contract and in fact have abided by its terms in their day-to-day relations.Matter of Shipowners Association of the PacificCoast,32 N. L.R. B. 668,also reliedupon by the Petitioners,is equally distinguishable.There the controlling considerationin permitting the severance of the so-called "exception" ports from area-wide unit was thefact that the area-wideagreement had not been effectively administered with respect tothese ports.As found above,the contrary prevails in the instant case. HOOD BAY SALMON COMPANYORDER659ITIsHEREBYORDERED that the petitions herein 10 be, and they herebyare, dismissed..i0This excludesthe petitionfiled in caseNo. 19-RC-258.